  Case 3:18-cr-00366-N Document 101 Filed 05/06/21           Page 1 of 2 PageID 559



                    UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

  UNITED STATES OF AMERICA                     §
                                               §
                   v.                          §        Case No. 3:18-CR-00366-N
                                               §
  KAIRODSHA RULAI PERKINS,                     §
                                               §
                    Defendant.                 §


                            NOTICE OF APPEARANCE


TO THE HONORABLE JUDGE OF SAID COURT:

      Nick Oberheiden of Oberheiden P.C. hereby enters his notice of appearance as

counsel for Defendant Kai Perkins in this case. Mr. Oberheiden is a member of this

Court and his contact information is as follows:

                                    Nick Oberheiden
                                 N.Y. Reg. No. 4619011
                                nick@federal-lawyer.com
                                   OBERHEIDEN, P.C.
                              440 Louisiana St., Suite 440
                                 Houston, Texas 77002
                              (310) 873-8140 (Telephone)
                               (972) 559-3365 (Facsimile)


      WHEREBY, Nick Oberheiden respectfully requests that he be added to this

case as attorney for Defendant Kai Perkins and that he hereafter receive notice of all

settings and filings in this matter.




NOTICE OF APPEARANCE                                                                  1
  Case 3:18-cr-00366-N Document 101 Filed 05/06/21         Page 2 of 2 PageID 560



Date: May 6, 2021

                                                               Respectfully submitted,



                                                                    /s/ Nick Oberheiden
                                                                       Nick Oberheiden
                                                                      OBERHEIDEN, P.C.
                                                                 N.Y. Reg. No. 4619011
                                                               eks@federal-lawyer.com
                                                          440 Louisiana St., Suite 200
                                                                 Houston, Texas 77002
                                                            (310) 873-8140 (Telephone)
                                                             (972) 559-3365 (Facsimile)

                                                  Attorneys for Defendant Kai Perkins




                           CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2021, a true and correct copy of the above and foregoing
instrument was served on all counsel of record through the Court’s CM/ECF filing
system.

                                                                  /s/ Nick Oberheiden
                                                                      Nick Oberheiden




NOTICE OF APPEARANCE                                                                  2
